DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 8/3/2021.
No claims have been amended. No claims have been cancelled. Claims 1-24 are pending and addressed below. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 43, 95390 (interpreted as 93590 in Para. 0124).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goble (U.S. Patent No. 5496317).
Regarding claim 24, Goble teaches:
A surgical bipolar forceps instrument, comprising: a shaft comprising a first electrical pathway and a second electrical pathway; (Col. 7, lines 41-45; Fig. 13, tube 110, conductor strips 120a, 120b)
a first jaw, (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112a)
comprising: a first tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112a, cutting edge 112c)
and a first electrically-conductive portion in electrical communication with said first electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112A)
a second jaw; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112b)
comprising: a second tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, cutting edge 112c) 
and a second electrically-conductive portion in electrical communication with said second electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112B)
a pivot, wherein at least one of said first jaw and said second jaw are rotatable about said pivot; (Col. 6, lines 27-30; Fig. 13, pivot 112P)
and means for treating the tissue of a patient, comprising: means for applying a mechanical cutting force to the tissue through the rotation of at least one of said first jaw member and said second jaw member; (Col. 7, lines 22-28; Fig. 3, actuator shaft 116S)
and 94302394508 v1means for applying electrosurgical force to the tissue through at least one of said first electrically-conductive portion and said second electrically-conductive portion. (Col. 7, lines 41-45; Fig. 13, conductor strips 120a, 120b)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble (U.S. Patent No. 5496317) in view of Odom (U.S. PGPub. No. 20100312242).
Regarding claim 1, Goble teaches:
A surgical bipolar forceps instrument, comprising: a shaft comprising a first electrical pathway and a second electrical pathway; (Col. 7, lines 41-45; Fig. 13, tube 110, conductor strips 120a, 120b)
a closable jaw assembly, comprising: a first jaw, comprising: a first tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112a, cutting edge 112c) 
and a first electrically-conductive portion in electrical communication with said first electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112A)
and a second jaw, comprising: a second tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112b, cutting edge 112c) 
and a second electrically-conductive portion in electrical communication with said second electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112B)
a pivot, wherein at least one of said first jaw and said second jaw are rotatable about said pivot; (Col. 6, lines 27-30; Fig. 13, pivot 112P)
a drive system comprising…wherein said drive system is configured to apply a mechanical cutting force to the tissue through the rotation of at least one of said first jaw and said second jaw; (Col. 7, lines 22-28; Fig. 3, actuator shaft 116S)
a power supply system in electrical communication with said first electrical pathway and said second electrical pathway configured to apply an electrosurgical cutting force to the tissue through at least one of said first electrically-conductive portion and said second electrically-conductive portion; (Col. 7, lines 41-45; Fig. 13, conductor strips 120a, 120b)
Goble teaches a drive system (actuator 116) to open and close the jaws. However, Goble does not explicitly disclose the drive system having an electric motor operably engaged with the first and second jaw.
In related bipolar forceps device art, Odom teaches:
a drive system comprising an electric motor operably engaged with at least one of said first jaw and said second jaw, (Para. 0036; Fig. 1D, moto-controller pressure applicator 200, electric motor 202)
and a control system configured to control when the mechanical cutting force and the electrosurgical cutting force are applied to the tissue. (Para. 0029-0030; Fig. 3, controller 24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Odom to incorporate an electric motor and a control system since it has been held that automating a process would increase efficiency. 
Regarding claim 22
A surgical instrument, comprising: a shaft comprising an electrical pathway; (Col. 7, lines 41-45; Fig. 13, tube 110, conductor strip 120a)
a closable jaw assembly, comprising: a first jaw, comprising: a tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112a, cutting edge 112c) 
and an electrode in electrical communication with said electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112A)
and a second jaw; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112b)
a pivot, wherein said first jaw is rotatable about said pivot; (Col. 6, lines 27-30; Fig. 13, pivot 112P)
a drive system…configured to apply a mechanical cutting force to the tissue through the rotation of said first jaw; (Col. 7, lines 22-28; Fig. 3, actuator shaft 116S)
a power supply system in electrical communication with said electrical pathway configured to apply an electrosurgical cutting force to the tissue through said electrode; (Col. 7, lines 41-45; Fig. 13, conductor strips 120a, 120b)
Goble teaches a drive system (actuator 116) to open and close the jaws. However, Goble does not explicitly disclose the drive system having an electric motor operably engaged with the first and second jaw.
In related bipolar forceps device art, Odom teaches:
a drive system comprising an electric motor operably engaged with at least one of said first jaw and said second jaw, (Para. 0036; Fig. 1D, moto-controller pressure applicator 200, electric motor 202)
and -9-Application No. 16/112,180 Response dated July 28, 2021 Responsive to Office Action dated April 28, 2021 a control system configured to control when the mechanical cutting force and the electrosurgical cutting force are applied to the tissue. (Para. 0029-0030; Fig. 3, controller 24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Odom to incorporate an electric motor and a control system since it has been held that automating a process would increase efficiency. 
Regarding claim 23, Goble teaches:
A surgical instrument, comprising: a shaft comprising an electrical pathway; (Col. 7, lines 41-45; Fig. 13, tube 110, conductor strip 120b) 302394508 v1
a closable jaw assembly, comprising: a first jaw (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112a)
comprising a tissue cutting blade; (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, cutting edge 112c)
and a second jaw (Col. 6, lines 17-24; Col. 7, line 65-Col. 8, line 1; Fig. 13, jaw 112b)
comprising an electrode in electrical communication with said electrical pathway; (Col. 7, line 55-60, Col. 8, lines 4-9; Fig. 13, blade body 112BB on jaw 112b communicates with conductor strip 120b)
a pivot, wherein at least one of said first jaw is rotatable about said pivot; (Col. 6, lines 27-30; Fig. 13, pivot 112P)
a drive system…configured to apply a mechanical cutting force to the tissue through the rotation of at least one of said first jaw and said second jaw; (Col. 7, lines 22-28; Fig. 3, actuator shaft 116S)
a power supply system in electrical communication with said electrical pathway configured to apply an electrosurgical cutting force to the tissue through said electrode; (Col. 7, lines 41-45; Fig. 13, conductor strips 120a, 120b)
Goble teaches a drive system (actuator 116) to open and close the jaws. However, Goble does not explicitly disclose the drive system having an electric motor operably engaged with the first and second jaw.
In related bipolar forceps device art, Odom teaches:
a drive system comprising an electric motor operably engaged with said closable jaw assembly, (Para. 0036; Fig. 1D, moto-controller pressure applicator 200, electric motor 202)
and a control system configured to control when the mechanical cutting force and the electrosurgical cutting force are applied to the tissue. (Para. 0029-0030; Fig. 3, controller 24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Odom to incorporate an electric motor and an control system since it has been held that automating a process would increase efficiency. 

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odom in further view of Zemlok (U.S. PGPub. No. 20090090763).
Regarding claim 2, the Goble/Odom combination teaches the surgical bipolar forceps instrument of Claim 1, (described above). Odom further teaches wherein said control system is configured to…change the speed of said electric motor to control the closing speed of said jaw 
In related forceps device art, Zemlok teaches wherein said control system is configured to monitor the current drawn by said electric motor (Para. 0122)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Odom based on the teachings of Zemlok to incorporate monitoring the current drawn by the motor in order to detect changes in load and accommodate for said changes (Para. 0121).
Regarding claim 3, the Goble/Odom/Zemlock combination teaches the surgical bipolar forceps instrument of Claim 2, (described above). Zemlock further teaches wherein said control system comprises a pulse width modulation motor control circuit to change the speed of said electric motor (Zemlock, Para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Odom based on the teachings of Zemlok to incorporate a pulse width modulation motor control circuit in order to produce predictable results of controlling the operation and functionality of the instrument (Zemlok, Para. 0147).
Regarding claims 4-5, and 7-9 the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 3 (described above).
Odom teaches controlling the gears and power supplied to the motor based on user input or sensed feedback (Para. 0036). Odom further teaches controlling the pressure (cutting force) as a function of the gap distance between jaws (controlled by the motors) (Para. 0050). Therefore, the device of Odom is capable of controlling the cutting force, or pressure, based on the motor’s 
Regarding claim 6, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 3 (described above). Odom further teaches lowering pressure, read as decreasing the cutting force, when the gap distance between the jaws drops off rapidly, read as the motor speeding up, since the moto controls the opening/closing of the jaws. Thus, the device of Odom teaches “wherein said control system is configured to decrease said electrosurgical cutting force when said electrical motor speeds up” (Para. 0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate adjusting the cutting force in order to maintain the desired rate of cell rupture, thereby controlling the thickness of the tissue being grasped (Odom, Para. 0050).
Regarding claim 10, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 1 (described above). Goble teaches a current path established between conductive material in the blade and the cutting edge (Goble, Col. 8, lines 36-40). Odom further teaches wherein said control system is configured to…change at least one of the current and the voltage applied to the tissue through said first and said electrically-conductive portions (Odom, Para. 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Odom to 
Zemlok further teaches wherein said control system is configured to monitor the current drawn by said electric motor (Zemlok, Para. 0122). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Odom based on the teachings of Zemlok to incorporate monitoring the current drawn by the motor in order to detect changes in load and accommodate for said changes (Zemlok, Para. 0121).
Regarding claim 11, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 10 (described above). Odom further teaches wherein said control system comprises at least one of a voltage regulation circuit and a current regulation circuit configured to control the electrical power supplied to the tissue (Odom, Para. 0031; Fig. 3, HVPS 27, RF output stage 28, adjusts the DC and RF energy respectively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate a voltage and current regulation circuit in order to ensure effective energy delivery to target tissue and avoid undesirable results. 
Regarding claim 12, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 10 (described above). Zemlok further teaches wherein said control system comprises an AC voltage control circuit (Zemlok, Para. 0093). Odom further teaches wherein the control system is configured to control the voltage potential applied to said first and said electrically-conductive portions. (Odom, Para. 0031; Fig. 3, HVPS 27, RF output stage 28, adjusts the DC and RF energy respectively)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goble based on the teachings of Zemlok and Odom to 
Regarding claim 13, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 10, (described above). Odom further teaches wherein said control system comprises a DC voltage control circuit configured to control the voltage potential applied to said first and said electrically-conductive portions. (Odom, Para. 0029, 0031; Fig. 3, HVPS 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate controlling DC voltage in order to deliver the appropriate amount of energy to the distal portion of the catheter and provide effective therapy to the tissue. 
Regarding claim 14, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 10, (described above). Odom further teaches wherein said control system comprises a current control circuit configured to control the electrical power applied to the patient tissue. (Odom, Para. 0029; Fig. 3, controller 24, HVPS 27; power is controlled using the controller and HVPS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate a current control circuit in order to control the amount of energy delivered to target tissue and provide effective treatment to desired areas of the body. 
Regarding claim 15, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 10 (described above). Zemlok further teaches wherein said control 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination based on the teachings of Zemlok to incorporate a pulse width modulation motor control circuit in order to produce predictable results of controlling the operation and functionality of the instrument (Zemlok, Para. 0147).
Regarding claims 16-17, and 19-21, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 15 (described above). Odom further teaches controlling the gears and power supplied to the motor based on user input or sensed feedback (Odom, Para. 0036) and controlling the pressure (cutting force) as a function of the gap distance between jaws (controlled by the motors) (Odom, Para. 0050). Therefore, the device of Odom is capable of controlling the cutting force, or pressure, based on the motor’s speed, which controls the gap between the jaws. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate  said control system configured to increase/decrease said electrosurgical cutting force when said electrical motor slows down or speeds up or stops in order to maintain the desired rate of cell rupture, thereby controlling the thickness of the tissue being grasped (Odom, Para. 0050)
Regarding claim 18, the Goble/Odom/Zemlok combination teaches the surgical bipolar forceps instrument of Claim 15 (described above). Odom further teaches lowering pressure, read as a cutting force decrease, when the gap distance between the jaws drops off rapidly, read as the motor speeding up, since the motor controls the opening/closing of the jaws. Thus, the device of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Goble/Odom/Zemlok combination to incorporate said changing the motor speed based on the cutting force in order to maintain the desired rate of cell rupture, thereby controlling the thickness of the tissue being grasped (Odom, Para. 0050).
Response to Arguments
Applicant’s arguments, see page12, filed 7/28/2021, with respect to the specification have been fully considered and are persuasive.  The objection of 4/28/2021 has been withdrawn. 
Applicant’s arguments, see pages 12-14, filed 7/28/2021, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goble.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794